Citation Nr: 0215314	
Decision Date: 10/30/02    Archive Date: 11/06/02

DOCKET NO.  99-23 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to an increased rating for service-connected 
anxiety reaction, currently evaluated as 30 percent 
disabling.

2. Entitlement to an increased rating for service-connected 
gastroesophageal reflux disorder (GERD), currently evaluated 
as 30 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from June 1965 to December 
1968.  Service in Vietnam is indicated by the evidence of 
record.  

These matters come before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran was granted service connection for anxiety 
reaction in June 1969 and was awarded a noncompensable 
disability rating at that time.  In an August 1993 rating 
decision, the RO granted a 10 percent disability rating for 
anxiety reaction.  The RO denied service connection for GERD 
on a secondary basis.  In September 1993 the veteran filed a 
Notice of Disagreement as to the service connection issue 
only and after a Statement of the Case had been issued by the 
RO in September 1994, perfected his appeal as to that issue 
by filing a substantive appeal (VA Form 9) in October 1994.  
That issue was remanded by the Board for additional 
development in March 1997.  

In an October 1998 rating decision, service connection was 
granted for GERD and a 20 percent disability rating was 
assigned.   The RO also confirmed and continued the 
previously assigned 10 percent disability rating for anxiety 
reaction.  The veteran disagreed with that decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal in 
November 1999.  

In February 2001, the Board remanded the two issues on appeal 
for further development.  In a March 2001 supplemental 
statement of the case, the veteran's disability ratings for 
anxiety reaction and gastroesophageal reflux disorder were 
each increased to 30 percent.  The veteran continued to 
express disagreement with the assigned rating.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not 
granted the maximum benefit allowable under the VA Schedule 
for Rating Disabilities, the pending appeal as to that issue 
is not abrogated].

FINDINGS OF FACT

1. The veteran's anxiety reaction has not exhibited 
occupational and social impairment with reduced reliability 
and productivity, an impaired ability to establish or 
maintain effective or favorable relationships, or such 
symptoms as panic attacks, stereotyped speech or impaired 
judgment and thinking. 

2. The veteran's gastroesophageal reflux disorder has not 
been manifested by material weight loss, hematemesis or 
melena with moderate anemia.  

3. The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's anxiety reaction and/or 
GERD, so as to render impractical the application of the 
regular schedular standards.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability rating for anxiety 
reaction in excess of 30 percent have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9400 (2001).

2. The schedular criteria for a disability rating for 
gastroesophageal reflux disorder in excess of 30 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.114, Diagnostic Code 7346 (2001).

3. Extraschedular disability ratings are not warranted.  38 
C.F.R. § 3.321(b) (2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased disability evaluations for 
his service-connected  anxiety reaction and gastroesophageal 
reflux disorder, each of which is evaluated as 30 percent 
disabling.  In the interest of clarity, after reviewing 
generally applicable law and regulations and describing the 
factual background of this case, the Board will discuss the 
issue on appeal.  Finally, the matter of an extraschedular 
rating will be addressed.  

Relevant law and regulations

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [[codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim remains pending.  The provisions of 
the VCAA and the implementing regulations are accordingly 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2001) [the Board must make a determination as to the 
applicability of the v
arious provisions of the VCAA to a particular claim].

(i.) Notice

VA has a duty under the VCAA to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The veteran was informed in an October 1998 letter and rating 
decision of the evidence needed to substantiate his claim, 
and was provided an opportunity to submit such evidence.  
Moreover, in an October 1999 statement of the case and a 
supplemental statement of the case issued in March 2002, the 
RO notified the veteran of regulations pertinent to increased 
rating claims, informed him of the reasons why his claims has 
been denied, and provided him additional opportunities to 
present evidence and argument in support of his claims.  

In a February 2001 remand, the Board requested that the RO 
take certain steps to comply with the provisions of the VCAA.  
These steps have been accomplished.  In March 2001 letters, 
and the March 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on his 
behalf.  The March 2002 supplemental statement of the case 
provided the veteran with copies of the specific sections of 
law which had been amended or added by the VCAA.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records and employment records 
and that VA would request other relevant records held by any 
Federal agency or department.  In turn, the veteran was 
informed of his duty to provide VA with enough information to 
identify and locate other existing records, i.e., names of 
persons, agencies, or companies that hold relevant medical 
records, addresses of these individuals, and the dates that 
such treatment was received.  

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim for an 
increased rating.  Under these circumstances, the Board finds 
that the notification requirement of the VCAA has been 
satisfied.  

(ii.) Duty to assist

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA outpatient treatment records have been received, and the 
veteran was afforded VA examinations for both his anxiety 
reaction and his gastroesophageal reflux disorder during the 
pendency of this appeal.  The Board's February 2001 remand 
specifically indicated that the veteran be accorded 
psychiatric and gastrointestinal examinations; these were 
provided in April 2001. The reports of these examinations 
will be discussed below.     

In summary, the Board finds that all known and ascertainable 
service, private and VA medical records have been obtained 
and are associated with the veteran's VA claims file.  The 
veteran and his representative have not pointed to any 
evidence which exists, has not been obtained, and is relevant 
to his claims.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his claims.

In summary, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  The Board will accordingly proceed to a review of 
the merits of the issues on appeal.

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  The 
percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(a), 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  Specific 
schedular criteria will be presented in connection with the 
individual issues on appeal, below.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the United States Court of Appeals for Veterans Claims (the 
Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

1.  Entitlement to an increased disability evaluation for 
anxiety reaction.

Relevant law and regulations

Specific schedular criteria

Anxiety reaction is rated by applying the following criteria 
contained in 38 C.F.R. § 4.130 (2001).  

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9400 (2001).

GAF scores

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See 38 C.F.R. § 4.130 [incorporating by reference 
the VA's adoption of the DSM-IV for rating purposes].

Analysis

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994). In this 
connection, the Board notes that over the years, the veteran 
has complained of gastrointestinal problems as being a 
significant component of his anxiety reaction.  As described 
in the Introduction above, service connection was granted for 
DERD as secondary to the veteran's service-connected anxiety 
reaction.  The veteran's gastrointestinal symptomatology will 
be discussed separately below.  

Service medical records reveal that the veteran was diagnosed 
with psychophysiological gastrointestinal reaction in 1976; 
the diagnosis was subsequently changed to anxiety reaction.  
Service connection was granted in a June 1969 rating 
decision.

Over the years, the veteran has complained of numerous 
physical and mental symptoms, including sweaty palms, 
drenching sweats at night, difficulty swallowing at times, a 
sense of urinary urgency a racing heart and tremors as well 
as anxiety, hyperalertness, anger and a sense of doom.  He 
maintains that his symptoms have worsened over time and that 
they have affected him both in job situations and socially. 

The veteran was accorded a VA psychiatric examination in June 
1997.  He stated that was employed as a file clerk at a VA 
medical facility, had been divorced twice and currently was 
living alone.  The veteran informed the examiner that because 
of his service-connected anxiety reaction, he could not 
handle stressful situations at work and that he  was overly 
sensitive in social situations.  At the time of the 
examination, the veteran was receiving outpatient treatment 
at the VA facility and had been prescribed Valium.  

The examiner in essence indicated that the veteran's thought 
and speech were essentially normal; he was casually and 
neatly groomed; and he denied suicidal and homicidal 
ideation.  The examiner concluded that the veteran's "degree 
of impairment, occupationally and socially, is moderate as a 
result of this mental disorder."

In February 1999, the veteran stated that he was doing 
"fairly well" overall, despite off and on feelings of 
anxiety feelings with increased irritability.  In January 
2001, he maintained that he had been feeling "pretty good," 
and had ate and slept well while spending the holidays with 
his family.  He reported no problems at work, and asserted 
that he was taking his medication of 5 mg of Valium 
regularly.  

As noted above, the Board remanded this issue in February 
2001, in part so that the veteran could be accorded another 
VA psychiatric examination.  At the veteran's April 2001 VA 
psychiatric examination, he complained that he "goes off" a 
lot and that his temper was on edge with persistent anger.  
He stated that his hands shake and sweat and that he "gets a 
lump in his chest" when feeling anxious.  He also reported 
difficulty falling asleep and staying asleep.  The veteran 
denied depression, psychotic symptoms, or having plans or 
intent to kill other people.  He also denied psychiatric 
hospitalizations and suicide attempts.  With respect to his 
treatment, he asserted that he visits a psychiatrist every 
three months.  He indicated that he worked full-time at the 
same VA hospital for over 20 years.  

The veteran indicated that he had angry outbursts both at 
home and on the job.  He evidently informed people with whom 
he came into regular contact that "I have an anxiety problem.  
Sometimes I yell.  I have outbursts.  I ask them to bear with 
it and don't retaliate [and] that I [will] settle down."  

The examiner noted that the veteran lives with his fiancé and 
he takes care of his grooming and hygiene regularly.  He 
shops, cooks, drives, watches sports, and communicates with 
his mother monthly.  He was observed to be alert, 
cooperative, clean, neat, pleasant, and relaxed, and he 
exhibited no loose associations, hallucinations, delusions, 
or other psychotic symptoms.  His recent and remote memory 
was intact, judgment and insight were good, and there was no 
impairment of thought process or communication.  In addition, 
no inappropriate, obsessive, or ritualistic behavior was 
noted or reported.  The veteran was diagnosed with 
generalized anxiety disorder and given a GAF score of 65 by 
the examiner.   

After having carefully evaluated the evidence, the Board 
concluded that the veteran's anxiety reaction does not 
warrant a disability rating in excess of 30 percent at this 
time.  The criteria for a 50 percent or higher disability 
rating, which have been set forth in detail above, have not 
been met.  There is, for example, no evidence of flattened 
affect, panic attacks more than once a week, difficulty in 
understanding complex commands or impaired judgment or 
abstract thinking.

The is some evidence of difficulty in establishing and 
maintaining effective work and social relationships.  The 
veteran himself has admitted that he has angry outbursts 
which impact his relationships with others.  However, the 
evidence has not demonstrated that the veteran has 
occupational and social impairment with reduced reliability 
and productivity.  Indeed, the veteran has been employed at 
the same VA facility for 20 years and that he is in a long 
term relationship with his fiancée.  It appears that to a 
certain extent the veteran has been able to adjust, and have 
others adjust, to his disability.  

The April 2001 VA examiner noted that the veteran's GAF score 
was 65, which is discussed above is indicative of some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  This GAF score 
appears to be consistent with the other evidence of record 
and aptly describes the veteran's current situation.  
The evidence as a whole portrays the veteran as a person who 
has difficulties, both socially and at work, due to his 
service-connected anxiety reaction.  To his credit, he is 
attempting to overcome his problems with medical treatment 
and self awareness. 
   
In concluding that a disability rating greater than the 
currently assigned 30 percent is warranted, the Board is in 
no way discounting the problems the veteran's service-
connected anxiety reaction is causing him.  However, these 
problems are taken into consideration in the assignment of a 
30 percent rating.  See 38 C.F.R. § 3.321(a) and 4.1.  As 
noted above, the veteran is employed full time and evidently 
is able to function reasonably well socially.

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
rating in excess of 30 percent for anxiety reaction for the 
reasons and bases described above.  The benefit sought on 
appeal is accordingly denied.  

2.  Entitlement to an increased disability evaluation for 
gastroesophageal reflux disorder.

Pertinent law and regulations

Specific schedular criteria

As an initial matter, the Board notes that certain VA 
regulations pertaining to the digestive system were revised, 
effective July 2, 2001.  See 66 Fed. Reg. 29486-89 (2001).  
However, those changes pertain primarily to disorders 
involving the liver.  Although the Board is aware of the 
Court's decision in Karnas v. Derwinski, 1 Vet. App. 308 
(1991) [holding that where a law or regulation changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply], 
the Board does not find that the recent revisions have any 
effect on its resolution of this issue.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  See 38 C.F.R. § 4.20 (2001).

In the present case, the RO has rated the veteran's GERD by 
analogy to hiatal hernia under the criteria set forth under 
Diagnostic Code 7346.  Under Diagnostic Code 7346, hiatal 
hernia is rated as 60 percent disabling when there are 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent rating is assigned when there is persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.

The Board has reviewed the VA Schedule for rating 
Disabilities, 38 C.F.R. Part 4, in an effort to identify a 
diagnostic code which may be more appropriate that Diagnostic 
Code 7346.  See Butts and Pernorio, supra; 38 C.F.R. § 4.20 
(2001).
Based on the veteran's symptoms, the Board believes that 
Diagnostic Code 7346 is most appropriate in this case.  The 
veteran has not suggested a more appropriate diagnostic code.

Analysis

Factual background  

The evidence reflects that the veteran has a prolonged 
history of pain in his epigastric region, and during that 
time he has reported complaints of stomach cramping and pain, 
regurgitation, diarrhea, occasional vomiting, abdominal 
spasms and heartburn. In August 1971, the veteran was 
hospitalized for pain and hematemesis in his epigastric 
region.  In November 1981 he was treated for epigastric 
distress, though no vomiting or weight loss was noted.  A 
July 1992 upper GI series examination showed evidence of 
gastrointestinal reflux, but was otherwise normal.  In June 
and December 1994, the veteran continued to report nausea, 
vomiting, diarrhea and abdominal spasms secondary to anxiety.  

At a January 1995 VA examination for esophagus/digestive 
disorders, the veteran reported having approximately 6 
episodes of acute reflux per month, characterized by retching 
and occasional vomiting.  His weight was 196 pounds, with a 
reported maximum weight of 201 pounds for the prior year.  He 
exhibited no signs of anemia and denied abdominal pain.  

At a June 1997 VA examination for esophagus/digestive 
disorders, the veteran again reported heartburn-type symptoms 
with regurgitation of stomach content, including a burning 
sensation in the mid epigastric region with radiation into 
the chest.  He stated that his reflux occurred 3-4 times 
daily, and occasionally at night with awakening approximately 
3-4 times per month.  An upper GI air contrast study showed 
evidence of reflux, but was otherwise normal.  The veteran 
weighed 196 pounds and had a maximum weight of 203 pounds in 
the previous year.  No anemia was documented. A February 2001 
upper GI series was also was found to be within normal 
limits.  

The Board remanded this case in February 2001 so that another 
examination could be conducted.  At an April 2001 VA 
examination, the veteran reported heartburn on a daily basis, 
lasting about 30 minutes.  He complained of daily reflux with 
regurgitation of food particles and complained of nausea and 
vomiting 3 times each week.  He denied symptoms of anemia and 
malnutrition.  Upon examination, the veteran showed no signs 
of malnutrition, and he weighed 231 pounds.  His abdomen was 
soft and nontender, and there was no evidence of rebound, 
guarding, or masses.  No clinical evidence of malnutrition or 
vitamin deficiency was found.  The abdominal examination was 
unremarkable and a CBC study revealed no anemia.  While the 
upper GI series and small bowel follow-through were negative 
for hiatal hernia or gastroesophageal reflux disorder, the 
examiner stated that the veteran's symptoms were most 
compatible with such. 


Discussion

Considering the evidence of record in light of the above 
criteria, and for reasons stated immediately below, the Board 
finds that the veteran's GERD does not warrant a rating in 
excess of 30 percent.  While the evidence reflects that the 
veteran experiences occasional vomiting during episodes of 
regurgitation and reflux, there is no evidence of material 
weight loss, hematemesis or melena, or anemia.  Indeed, the 
evidence shows weight gain over the years; the veteran 
weighted 231 pounds at last report.  In addition, none of the 
examination or treatment reports note a positive finding for 
anemia, and several CBC studies were normal.  Finally, while 
the veteran was hospitalized for hematemesis in the 
epigastric region in August 1971, there is no evidence that 
hematemesis has persisted since that time.  

In short, although it is clear that the veteran's service-
connected GERD causes daily symptoms, including reflux, the 
evidence has not demonstrated that the veteran suffers from 
GERD symptom combinations productive of severe impairment to 
his health, which is required for the assignment of a 60 
percent disability rating.  The Board concludes that the 
symptomatology of the veteran's GERD has been appropriately 
rated as 30 percent disabling. 

Fenderson considerations

As noted in the Introduction, service connection was granted 
for GERD in an October 1998 VA rating decision, and the 
veteran appealed the initially assigned disability rating.  
Accordingly, per Fenderson, the Board must determine whether 
staged ratings are appropriate at any time during the period 
after July 30, 1992.

Although the veteran believes that his GERD has worsened over 
time, the medical evidence demonstrates that at no time since 
he applied for service connection has the veteran's GERD been 
of such severity as to allow for the assignment of a 
disability rating in excess of 30 percent.  The veteran's 
reported symptoms have been consistent throughout the period, 
and diagnostic testing has similarly shown evidence of GERD 
and nothing further.  Indeed, the only significant change 
appears to have been a weight gain of over 30 pounds over the 
past few years.   Accordingly, staged ratings are not 
applicable in this case. 

In summary, for the reasons and bases expressed above the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an rating in 
excess of 30 percent for gastroesophageal reflux disorder for 
the reasons and bases described above.  The benefit sought on 
appeal is accordingly denied.  

Extraschedular rating

In the October 1999 statement of the case, the RO considered 
the matter of an extraschedular rating for both of the 
veteran's claims under 38 C.F.R. § 3.321(b).  This matter 
must be addressed in this decision.  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96 
(August 16, 1996); see also Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. 
§ 3.321(b)(1) provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, 
the veteran may be awarded a rating higher than that 
encompassed by the schedular criteria.  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

It has not been shown that the veteran has required frequent 
hospitalizations for his anxiety reaction or his GERD.  He 
was evidently hospitalized on two occasions in the early 
1970s for gastrointestinal problems, which were associated 
with heavy drinking.  The veteran evidently cut back on his 
alcohol intake many years ago, and there have been no further 
hospitalizations.  Moreover, there is no evidence that the 
veteran's anxiety reaction or GERD has markedly interfered 
with his employment such as to render impractical the regular 
schedular standards.  The evidence indicates that the veteran 
is employed full time and has been at same job for over 
20 years.  In addition, there is no evidence of an 
exceptional or unusual clinical picture with respect to 
either service-connected disability. 

The Board reiterates that it does not discount the impact 
that the veteran's service-connected disabilities have on his 
life.  However, the assignment of 30 percent ratings is 
intended to compensate him for this.  See Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].






CONTINUED ON NEXT PAGE


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for anxiety reaction is denied.

Entitlement to a disability evaluation in excess of 30 
percent for gastroesophageal reflux disorder is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

